The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Interpretation under 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation "a coil combination generator" has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “generator” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 3, 8-13 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Coil combination generator: fig.2, item 161, par [0111] of applicant’s disclosure defines the coil combination generator as may be implemented as a component in the controller. Thus, this limitation will be interpreted as being directed to these definitions and “equivalents thereof”. Id.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Objections
Claim 12 is objected to because of the following informalities:  
Claim 12 recites the limitation "the first to fourth coils" in lines 2-5 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-7, 11, 12, 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baarman (2010/0259217 A1) in view of Ogata et al. (2013/0281155 A1).
Regarding Claim 1,
Baarman teaches a wireless power transmission device, comprising:
a coil part (for e.g. coil part of figs.8 and/or 10) including a plurality of partially overlapping coils (L1-L7, par [10]; plurality of partially overlapping coils);
	a coil combination generator configured to generate coil combinations including at least one of the plurality of coils (pars [49-50, 58, 79-80]; the circuitry associated by Baarman’s teachings of the functionality of generating coil combinations/zones of coil combinations is read on by a “coil combination generator” including coil combinations such as, for e.g., L1 alone, L4 alone, and L6 alone- this reads on including “at least one of the plurality of coils”. Note: The claim only requires a combination generator that generates a single of the plurality of coils such as only L1, only L2, only L3, etc. and not a combination that also requires combinations of two and three or more); and
a controller (pars [49-50]; a controller that transmits a ping) configured to transmit a coil selection signal (pars [49-50]; “coil selection signal” is read on by pinging) through the coil combinations (pars [49-50, 76, 80]) and to select an operating coil combination from the coil combinations based on a response intensity of a response signal for the coil selection signal (pars [49,50, 96]; Baarman teaches recording the responses of the pings and selecting an operating coil combination- Baarman teaches selecting the coil combination L6 because the ping response is the highest (i.e. response intensity) for coil L6)). 
Baarman does not explicitly disclose selecting the operating coil combination based on charging efficiency of a wireless power reception device.
Ogata, however, teaches selecting the operating coil combination (par [136]) based on charging efficiency of a wireless power reception device (pars [145-148, 150-151]; using the operating coil combination that corresponds to the highest charging efficiency).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Baarman to that of Ogata of using charging efficiency of a reception device in selecting the operating coil combination.  The motivation would have been to build a more robust system when selecting the operating coil combination by taking into consideration more information, such as the charging efficiency of the receiver device. Baarman’s par [49] states “when the data is collected from pinging multiple coils it can be utilized in conjunction with other data regarding the secondary device to determine position information about the secondary coil” which provides further motivation to bring in Ogata’s calculation of charging efficiency to build a more accurate system for selecting the operating coil combination.
Regarding Claim 2,
The combination teaches the claimed subject matter in claim 1 and Baarman teaches wherein the coil part includes first to fourth coils disposed to partially overlap (Baarman, see figs.8, 10, 26, or 27, the coil part includes first to fourth coils disposed to partially overlap).
Regarding Claim 6,
Baarman in view of Ogata teaches the claimed subject matter in claim 1 and the combination further teaches wherein the controller calculates the charging efficiency of the wireless power reception device based on a ratio of power supplied to a load included in the wireless power reception device to required power of the load (Ogata, pars [145-148]; the charging efficiency of the receiver is calculated based on ratio of power supplied and received by the load of receiver 1 and the value of power requested/required by the load of the receiver).
Regarding Claim 7,
Baarman in view of Ogata teaches the claimed subject matter in claim 1 and the combination further teaches a memory storing transmission intensities of coil selection signals transmitted from the plurality of coils (Baarman, par [49], claim 15; memory to store intensities), wherein the transmission intensities are set by compensating for distances between the coils and a charging surface on which the wireless power reception device is disposed (Baarman, par [49], claim 15; the intensities are measured, analyzed based on the distances between the coils and the receiver on the charging surface. Thus, the distance is accounted for and the intensities are set by compensating/taking account of the distances. Note: claim 7 does not structurally further narrow the claim. The wherein clause is further redundant to storing the intensities in a memory. The claim does not recite any new structure that is used to compensate for distances. Thus, Baarman completes “set by compensating for distances…”).
Regarding Claim 11,
The combination teaches the claimed subject matter in claim 1 and Baarman further teaches wherein the coil combination generator receives specific information of the wireless power reception device through the plurality of coils (par [94]; specific information received from the receiver through the plurality of coils), calculates power of the wireless power reception device (pars [53, 90, 94]; once the requirement info is received, the required information is processed and as such calculates the power the receiver requires. Otherwise, it would not know how many operating primary coils to use), calculates the number of operating coils based on the power (par [90]; “the number of primary coils/operating coils used can depend on…the power required by the secondary device”-thus, the number of operating primary coils are calculated based on the power required by the receiver), and generates the coil combinations in response to the number of operating coils (pars [53, 64, 90]; generating coil combinations in response to the number of primary operating coils based on the power required by the receiver).
Regarding Claim 12,
The combination teaches the claimed subject matter in claim 11 and the combination further teaches wherein the coil combination generator generates coil combinations including one or two of the first to fourth coils when the power is included in a first range (Baarman, pars [53, 90]; Baarman teaches selecting the number of coils based on the power required by the receiver. Baarman teaches activating two coils for when the power is in a first range meeting the power requirement), generates coil combinations including three or four of the first to fourth coils when the power is included in a second range greater than the first range (Baarman, pars [53, 90]; Baarman teaches additional primary coils (three or four) are activated in addition to the two when more power is required (i.e. second range greater than the first range)), and selects all the first to fourth coils as a coil combination when the power is included in a third range greater than the second range (Baarman, pars [53, 90]; Baarman teaches selecting at least 7 coils which obviously includes all of first to fourth coils to increase the total amount of power delivered the load so as to meet the power required by the receiver)).
Regarding Claim 17,
Baarman teaches a wireless power transmission method, comprising:
generating coil combinations including at least one of a plurality of partially
overlapping coils (for e.g., figs.8 and/or 10, pars [49-50, 58, 79, 80]; Baarman teaches generating coil combinations/zones of coil combinations including coil combinations that include L1 alone, L4 alone, and L6 alone- this reads on including “at least one of the plurality of partially overlapping coils”. Note: The claim only requires generating a single of the plurality of coils such as only L1, only L2, only L3, etc. and not a combination that also requires combinations of two and three or more);
transmitting a coil selection signal (i.e. pinging) through the coil combinations (pars [49-50, 76, 80]; Baarman teaches pinging through the combination of coils including L1 alone, L2 alone, L3 alone, etc.);
receiving a response signal for the coil selection signal (pars [49,50, 96]; Baarman teaches recording the responses of the pings);
selecting an operating coil combination from the coil combinations based on a
response intensity of the response signal (pars [49,50, 96]; Baarman teaches recording the responses of the pings and selecting an operating coil combination; Baarman teaches selecting the coil combination L6, for example, because the ping response is the highest (i.e. response intensity) for coil L6)).
Baarman does not explicitly disclose selecting the operating coil combination based on charging efficiency of a wireless power reception device.
Ogata, however, teaches selecting the operating coil combination (par [136]) based on charging efficiency of a wireless power reception device (pars [145-148, 151]; using the operating coil combination that corresponds to the highest charging efficiency).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Baarman to that of Ogata of using charging efficiency of a reception device in selecting the operating coil combination.  The motivation would have been to build a more robust system when selecting the operating coil combination by taking into consideration more information, such as the charging efficiency of the receiver device. Baarman’s par [49] states “when the data is collected from pinging multiple coils it can be utilized in conjunction with other data regarding the secondary device to determine position information about the secondary coil” which provides further motivation to bring in Ogata’s calculation of charging efficiency to build a more accurate system for selecting the operating coil combination.
Regarding Claim 19,
Claim 19 recites the same limitations as discussed above in the rejection of claim 11 and is therefore rejected in the same fashion.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baarman (2010/0259217 A1) in view of Ogata et al. (2013/0281155 A1) in further view of Keith et al. (2017/0237296 A1).
Regarding Claim 3,
Baarman in view of Ogata teaches the claimed subject matter in claim 1 and Baarman further teaches wherein when the coil combination generator selects two or more of the plurality of coils to generate the coil combinations (pars [49-50, 80]).
The combination does not explicitly disclose the coil combination generator sets any one of the coils as a main coil for wireless power transfer and communication and sets the remaining coil or coils as an auxiliary coil or coils for assisting wireless power transfer.
Keith, however, teaches the coil combination generator (312) sets any one of the coils as a main coil for wireless power transfer and communication and sets the remaining coil or coils as an auxiliary coil or coils for assisting wireless power transfer (par [147]; best transmitter coil 312 that provides the best signal strength is set as the main coil and the transmitter coil that provides the next best signal strength is set as the auxiliary coil).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Keith in order to dedicate the coil with the best signal strength as the main coil and dedicate the coil with the second best signal strength as the auxiliary coil to assist the main coil with power transfer.

Claims 8-10, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baarman (2010/0259217 A1) in view of Ogata et al. (2013/0281155 A1) in further view of Bae et al. (2016/0233724 A1).
Regarding Claim 8,
The combination teaches the claimed subject matter in claim 1 and the combination further teaches the coil combination generator generates valid coil combinations based on current (pars [49, 96-97]) and selects the operating combination from the valid coil combinations (pars [49-50]; selects L4 and L6 or L6). 
The combination does not explicitly disclose wherein the coil combination generator transmits an object detection signal through the plurality of coils, determines an invalid coil based on current variation with respect to the object detection signal, and generates valid coil combinations excluding the invalid coil.
Bae (figs.5-6), however, teaches the coil combination generator transmits an object detection signal through the plurality of coils (20, par [84]; applying the detection power to each coil 20 reads on “object detection signal”), determines an invalid coil based on current variation with respect to the object detection signal (pars [85, 87-88]; determines an invalid coil based on whether or not the measured current exceeds the threshold. If it does, the coil is valid and the receiver is determined to be on the coil, but if the current is less than the threshold, the coil is invalid and the receiver is not on the coil), and generates valid coil combinations excluding the invalid coil (see fig.5, pars [87-89]; the valid coil combinations of the coils 20 in the second row and first column, the second row and second column, the third row and first column, and the third row and second column are valid excluding the rest of the coils 20 that are invalid)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Bae’s usage of a current threshold. The motivation would have been to use a current threshold to compare Baarman’s current detection in order to more accurately and precisely determine which coils are valid or not for generating coil combination.
Regarding Claim 9,
The combination teaches the claimed subject matter in claim 8 and the combination further teaches wherein the coil combination generator determines the invalid coil when the current variation is less than a predetermined current variation (Bae, pars [87, 89], when the measured current is greater than a predetermined current threshold, it is determined that the coil is invalid and the receiver is not on located on said coil. Conversely, if the measured current is greater than a predetermined current threshold, it is determined that the coil is valid and the receiver is located on that coil).
Regarding Claim 10,
The combination teaches the claimed subject matter in claim 8 and the combination further teaches wherein, when there is a plurality of valid coils excluding the invalid coil, the coil combination generator generates the valid coil combination including at least one of the plurality of valid coils (Baarman, pars [49-50] and Bae, fig.5, pars [87, 89]; the coil combination generator generates the valid coil combination including at least one of the plurality of valid coils where the receiver is located and excludes all invalid coils).
Regarding Claim 18,
Claim 18 recites the same limitations as discussed above in the rejection of claim 18 and is therefore rejected in the same fashion. 

Claims 13-16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baarman (2010/0259217 A1) in view of Ogata et al. (2013/0281155 A1) in further view of Shichino (2019/0363758 A1).
Regarding Claim 13,
The combination teaches the claimed subject matter in claim 11. The combination does not explicitly disclose when the power is less than a predetermined reference power in a state of communication with the wireless power reception device through in-band communication, the controller maintains the in-band communication.
Shichino, however, teaches when the power is less than a predetermined reference power in a state of communication with the wireless power reception device through in-band communication, the controller maintains the in-band communication (pars [42, 44, 68, 75]; in-band communication is used and maintained when transmitting a low power at or below 15W/a predetermined reference power).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Shichino in order to select the proper communication method with the receiver based on power usage/power transfer.
Regarding Claim 14,
The combination teaches the claimed subject matter in claim 13 and the combination further teaches wherein when the power is equal to or greater than the predetermined reference power (Shichino, par [42]; high power, for example 50W greater than the predetermined reference of 15W), the controller changes the communication method and communicates with the wireless power reception device through out-of-band communication (Shichino, par [42]; when transmitting high power, for example 50W, the communication method is changed to out of communication).
Regarding Claim 15,
The combination teaches the claimed subject matter in claim 13 and the combination further teaches wherein the controller communicates wherein the controller communicates with the wireless power reception device through the in-band communication method when the out-of-band communication with the wireless power reception device has failed (Shichino, pars [74-76]; transmitter 100 and receiver 200 perform out-of- band communication; however when there is an error that occurs (i.e. an obvious failure in out of band communication),  the controller of transmitter switches to in-band communication).
Regarding Claim 16,
The combination teaches the claimed subject matter in claim 14 and the combination further teaches wherein the controller receives a device address of the wireless power reception device through the in-band communication (Shichino, pars [40-42]; the controller receives an “Identification packet” among other identification information through the in-band communication from the receiver 200), performs pairing with the wireless power reception device based on the device address (Shichino, pars [40-44]; pairing with the wireless power reception device is done based on the ID information), and changes the communication method to communicate with the wireless power reception device through the out-of-band communication upon pairing with the wireless power reception device (Shichino, par [48]; “switching the control communication from in-band communication to out-band communication”). 
Regarding Claim 20,
The combination of Baarman in view of Ogata teaches the claimed subject matter in claim 19. 
The combination does not explicitly disclose changing a communication method to communicate with the wireless power reception device through out-of-band communication when the power is equal to or greater than a predetermined reference power in a state of communication with the wireless power reception device through in-band communication.
Shichino, however, teaches changing a communication method to communicate with the wireless power reception device through out-of-band communication when the power is equal to or greater than a predetermined reference power in a state of communication with the wireless power reception device through in-band communication (pars [42, 44, 68, 75]; in-band communication is used and maintained when transmitting a low power at or below 15W/a predetermined reference power and switched to out of band communication when transmitting high power, for example 50W that is greater than the predetermined reference of 15W).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Shichino in order to distinguish between the appropriate communication method based on power usage/power transfer- low power requires in-band while high power would require out of band communication.
Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 4, the prior art of record, taken alone or in combination, does not explicitly disclose the specific controller functionality of “wherein, when a response signal for the coil signal is received, the controller applies a weight increasing in proportion to the charging efficiency to the response intensity of the response signal and selects a coil combination having a highest weight-compensated intensity as the operating coil combination.”
Claim 5 depends on claim 4 and is therefore indicated as allowable for the same reasons.
The prior art made of record and not relied upon for claims 4-5 is considered pertinent to applicant's disclosure.
Kitamura et al. (2010/0187912 A1): fig.26, pars [179, 181, 229]; teaches a controller (110) applies a weight value in proportion to the voltages of the power transmission coils. However, Kitamura does not explicitly disclose that the weight value increases in proportion to the charging efficiency to the response intensity of the response and selects a coil combination having a highest-weight compensated intensity as the operating coil combination.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770. The examiner can normally be reached M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RASEM MOURAD/Examiner, Art Unit 2836                                                                                                                                                                                                        
/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836